                                                          (SPACE BELOW FOR FILING STAMP ONLY)
 1

 2   Roger S. Bonakdar, #253920
     2344 TULARE ST., SUITE 301
 3   FRESNO, CALIFORNIA 93721
     PHONE (559) 495-1545
 4   FAX (559) 495-1527
 5
     Attorney for DEFENDANT, ABRAHAM SIGALA
 6

 7

 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10
                                           ******
11   UNITED STATES OF AMERICA,                     CASE NO. 1:17-CR-00135-LJO-SKO

12                                 Plaintiff,      STIPULATION AND ORDER TO
                                                   CONTINUE SENTENCING
13                         v.

14   ABRAHAM SIGALA,                               DATE: October 21, 2019
                                                   TIME: 11:00 a.m.
15                                Defendant.       COURTROOM: 4

16

17
           WHEREAS the Sentencing Hearing has been scheduled in this matter for
18
     October 21, 2019, at 11:00 a.m., in Courtroom 4 (LJO).
19
           WHEREAS Roger S. Bonakdar, counsel for Defendant Abraham Sigala (herein
20
     “Defendant”) requests additional time to meet with Mr. Sigala in preparation for de-
21
     briefing and interview with Probation.
22
           WHEREAS counsel for the parties have met and conferred regarding the
23

24   continuance, and the Government and Probation are in agreement.

25         Defendant is in the process of preparing significant mitigation materials, including

26   video narrative materials, for the Court’s consideration, which will necessarily involve

27   the use of third-party videographer services, and coordination of others beyond
28
                                              1
                        STIPULATION AND ORDER TO CONTINUE SENTENCING
     Defendant and his counsel. It is impracticable to complete the foregoing by the currently
 1
     set dates.
 2

 3          THEREFORE, IT IS STIPULATED by and between the parties that the October

 4   21, 2019, sentencing hearing be continued to January 20, 2019, or in the alternative to
     a date not less than 60 days from the October 21, 2019, sentencing date.
 5
            THEREFORE, IT IS FURTHER STIPULATED that this Stipulation may be
 6
     executed in multiple counterparts, and that said counterparts (when offered together)
 7
     shall constitute a fully executed original. In this regard, signatures by facsimile shall
 8
     be given the same force and effect as originals.
 9
            IT IS SO STIPULATED:
10

11
     Dated: September___, 2019                          United States Attorney’s Office
12

13
                                                  By: /s/ Ross Pearson
14                                                    ROSS PEARSON
                                                      Assistant United States Attorney
15
     Dated: September___, 2019                          UNITED STATES PROBATION
16

17
                                                        /s/ Natali Valdivia
18                                                      NATALI VALDIVIA
                                                        United States Probation Officer
19

20   Dated: September___, 2019                          BONAKDAR LAW FIRM

21

22                                                 By: /s/ Roger S. Bonakdar
                                                       ROGER S. BONAKDAR
                                                       Attorney for Defendant
23                                                     ABRAHAM SIGALA
24

25

26

27

28
                                               2
                         STIPULATION AND ORDER TO CONTINUE SENTENCING
                                             ORDER
 1
           The Stipulation to Continue Sentencing Hearing having come before this Court
 2
     and good cause appearing therefore;
 3
           IT IS HEREBY ORDERED that the October 21, 2019, Sentencing hearing is
 4
     hereby continued to January 20, 2019.
 5
           IT IS FURTHER ORDERED that the deadlines for exchange of informal
 6   objections, and filing of formal objections and sentencing memoranda, shall be
 7   extended to reconcile with the continued Sentencing Hearing date.
 8         NO FURTHER CONTINUANCES.
 9

10   IT IS SO ORDERED.

11      Dated:   September 16, 2019                  /s/ Lawrence J. O’Neill _____
                                             UNITED STATES CHIEF DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             3
                       STIPULATION AND ORDER TO CONTINUE SENTENCING
